Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheppard et al., US 2014/0329367. 
Regarding claim 1, Sheppard teaches (figs. 1A-1F and related text) a device comprising: a substrate (10); a buffer layer ([0039] teaches layer 20 can be formed on buffer layer) on the substrate (10); a barrier layer (22) on the buffer layer, a source (region below 30 either on the right or left) electrically coupled to the barrier layer (fig. 1F); a gate (32) electrically coupled to the barrier layer (fig. 1F); a drain (region below 30 either on the right or left) electrically coupled to the barrier layer (fig. 1F); and an electron concentration reduction structure (31, [0068], teaches the formation of 31 results drain-source spacing, hence electron concentration reduction) arranged between the gate (32) and drain (region below 30 on either side of 32) and the electron concentration reduction structure (31) being at least one of the following: arranged in the barrier layer (22) and arranged on the barrier layer (32) (fig. 1F), wherein the electron concentration reduction structure is configured increase power gain ([0068] improve performance of power amplifiers). 
Regarding claim 2, Sheppard teaches the electron concentration reduction structure is a selective recess in the barrier layer (22, fig. 1E, [0065]).  

Regarding claim 4, Sheppard teaches the implantation portion (31) in the barrier layer (22) comprises at least one of the following: implantation of P dopants (31, [0004]) in the barrier layer (fig. 1C).
Regarding claim 11, Sheppard teaches (figs. 1A-1F and related text) a process of forming a device comprising: providing a substrate (10); arranging a buffer layer ([0039] teaches layer 20 can be formed on buffer layer on the substrate); arranging a barrier (22) layer on the buffer layer, electrically coupling a source (region below 30 either on the right or left) to the barrier layer (22); electrically coupling a gate (32) to the barrier layer (22); electrically coupling a drain (region below 30 either on the right or left) to the barrier layer (22); and forming an electron concentration reduction structure (31) between the gate and the drain and being one of the following: arranged in the barrier layer (22) and arranged on the barrier layer (fig. 1E), wherein the electron concentration reduction structure is configured increase power gain ([0068] improve performance of power amplifiers).
Regarding claim 12, Sheppard teaches the electron concentration reduction structure comprises is a selective recess in the barrier layer (22, fig. 1E, [0065]).
Regarding claim 13, Sheppard teaches the electron concentration reduction structure (31) comprises the implantation portion (fig. 1D) in the barrier layer (22).  
Regarding claim 14, Sheppard teaches the implantation portion (31) in the barrier layer (22) comprises at least one of the following: implantation of P dopants (31, [0004]) in the barrier layer (fig. 1C).


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard in view of Saito, US 2009/021235.
Regarding claim 5, Sheppard teaches does not explicitly teach the etched-regrown portion in the barrier layer.  
Sato teaches the electron concentration reduction structure (region below the gate) comprises the etched-regrown portion in the barrier layer (figs. 2A-2B, [0030]) in order to form an HFET with normally-off property but reduce carrier concentration of the 2DEG layer [0010].
Sheppard and Sato are analogous art because they both are directed to field effect transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sheppard with the specified features of Sato because they are from the same field of endeavor.
 It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Sheppard to include etched regrown portion as taught by Sato in the structure of Sheppard in order to form an HFET with normally-off property but reduce carrier concentration of the 2DEG layer [0010].
Regarding claim 6, Sheppard as modified by Sato teaches the electron concentration reduction structure (region below the gate 8) comprises the etched-regrown portion comprises a recess (fig. 2B, Sato) in the barrier layer (4) and a regrown (5, [0030]) material located in the recess (fig. 2B, Sato).  

Regarding claim 8, Sheppard as modified by Sato teaches the electron concentration reduction structure comprises the selective recess in a top surface of the barrier layer (Sato, 4, fig. 2B).  
Regarding claim 9, Sheppard as modified by Sato teaches the electron concentration reduction structure comprises an additional portion (24/34) arranged on the barrier layer (22, Sheppard).  
Regarding claim 10, Sheppard as modified by Sato teaches the additional portion (24/34) is arranged on a top surface of the barrier layer (22, Sheppard).  
Regarding claim 15, Sheppard does not explicitly teach the electron concentration reduction structure comprises the etched-regrown portion in the barrier layer. 
Sato teaches the electron concentration reduction (recess below 8) structure comprises the etched-regrown portion in the barrier layer (figs. 2A-2B, [0030]).
 Sato teaches the electron concentration reduction structure (region below the gate) comprises the etched-regrown portion in the barrier layer (figs. 2A-2B, [0030]) in order to form an HFET with normally-off property but reduce carrier concentration of the 2DEG layer [0010].
Sheppard and Sato are analogous art because they both are directed to field effect transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sheppard with the specified features of Sato because they are from the same field of endeavor.
 It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Sheppard to include etched regrown portion as taught by Sato in the structure of Sheppard in order to form an HFET with normally-off property but reduce carrier concentration of the 2DEG layer [0010].
 

Regarding claim 17, Sheppard as modified by Sato teaches the electron concentration reduction structure comprises the selective recess in the barrier layer (fig. 2A-2B and [0031]).  
Regarding claim 18, Sheppard as modified by Sato teaches the electron concentration reduction structure comprises the selective recess (recess below 8) in a top surface of the barrier layer (Sato, 4, fig. 2A-2B).  
Regarding claim 19, Sheppard as modified by Sato teaches the electron concentration reduction structure comprises the additional portion (Sheppard, 24/34) arranged on the barrier layer (22).  
Regarding claim 20, Sheppard as modified by Sato teaches the additional portion (24/34) is arranged on a top surface of the barrier layer (22, fig. 1F, Sheppard).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811